Name: Commission Regulation (EC) NoÃ 2003/2006 of 21 December 2006 laying down detailed rules for the financing by the European Agricultural Guarantee Fund (EAGF) of expenditure relating to the common organisation of the markets in fishery and aquaculture products
 Type: Regulation
 Subject Matter: financing and investment;  EU finance;  fisheries;  agricultural policy;  accounting
 Date Published: nan

 28.12.2006 EN Official Journal of the European Union L 379/49 COMMISSION REGULATION (EC) No 2003/2006 of 21 December 2006 laying down detailed rules for the financing by the European Agricultural Guarantee Fund (EAGF) of expenditure relating to the common organisation of the markets in fishery and aquaculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 35(3) thereof, Whereas: (1) Article 3(2)(f) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2) provides that European Agricultural Guarantee Fund (EAGF) expenditure relating to fisheries markets is to be managed in a centralised manner. (2) Article 35 of Regulation (EC) No 104/2000 specifies the types of expenditure that are incurred by the Member States. (3) The financing of this expenditure follows the rules of centralised direct management between the Commission and the Member States. (4) In order to ensure that Community funds are soundly managed and to protect the financial interests of the Community, Regulation (EC) No 1290/2005 contains certain obligations for Member States concerning the management and control of these funds, as well as providing information regarding their legal and administrative framework for fulfilment of these obligations and to recover undue amounts if irregularities are detected in the management of these funds. Furthermore, the Communities' financial interests in relation to the expenditure financed under Article 35 of Regulation (EC) No 104/2000 are protected by the relevant rules pertaining to the protection of those interests in Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (4), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (5) and Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (6). (5) To ensure sound management of financial flows, in particular because the Member States themselves mobilise, in a first step, the funds to cover the expenditure referred to in Article 35 of Regulation (EC) No 104/2000 before the Commission reimburses their expenditure on a biannual basis, the Member States should collect the relevant information concerning the expenditure and transmit it to the Commission together with the declaration of expenditure. (6) The Commission should reimburse Member States biannually on the basis of those declarations of expenditure and the supporting documents to that declaration. (7) To enable the Commission to make efficient use of information from the Member States, that information should be sent electronically. (8) To avoid the application of different exchange rates for aid paid to producer organisations in currencies other than the euro, on the one hand, and in the declaration of expenditure, on the other, Member States concerned should apply the same exchange rate in their declarations of expenditure as that used when making those payments to the beneficiaries. The exchange rates applicable must be laid down according to operative events as defined by Commission Regulation (EC) No 1925/2000 establishing the operative events for the exchange rates to be applied when calculating certain amounts provided for by the mechanisms of Council Regulation (EC) No 104/2000 on the common organisation of the market in fishery and aquaculture products (7). (9) In order to provide a legal basis for the payments made in the first reference period, it is appropriate to apply this Regulation with retroactive effect as from 16 October 2006, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of expenditure incurred by Member States under the common organisation of the markets in fishery and aquaculture products. Article 2 Definitions For the purposes of this Regulation the following definition shall apply: Expenditure means expenditure incurred by the Member States as referred to in Article 35(1) of Regulation (EC) No 104/2000. Article 3 Competent authority Each Member State shall designate its competent authority for the implementation of this Regulation and notify it to the Commission. Article 4 Declarations of expenditure 1. Each Member State shall draw up a declaration of expenditure in accordance with the model in the Annex. The declaration of expenditure shall consist of a statement, broken down according to the nomenclature of the budget of the European Communities and by type of expenditure on the basis of a detailed nomenclature made available to the Member States. It shall cover: (a) the expenditure incurred during the previous six-month reference period; (b) total expenditure incurred from the beginning of the financial year until the end of the previous six-month reference period. 2. Each Member State shall collect all the information relevant to the declaration of expenditure. 3. The reference periods shall be the six-month periods from 16 October until 15 April and from 16 April until 15 October. 4. The declaration of expenditure may incorporate corrections to the amounts declared for previous reference periods. 5. The competent authorities of the Member States shall submit their declaration of expenditure together with the information, referred to in paragraph 2, to the Commission electronically, respectively on 10 May and 10 November at the latest. Article 5 Biannual payments 1. The appropriations necessary to finance the expenditure shall be made available to Member States by the Commission in the form of biannual reimbursements, (hereinafter referred to as biannual payments). The amounts of the biannual payments shall be fixed in the basis of the declaration of expenditure submitted by the Member States in accordance with Article 4. 2. Biannual payments shall be made to each Member State within 60 days after the complete declaration of expenditure by the Member State has been received by the Commission. The declaration shall be deemed complete if the Commission does not request further information within 30 days from receipt of declaration. 3. Until they receive transfer of the biannual payments from the Commission, the Member States shall mobilise the resources required to undertake expenditure. Article 6 Exchange rates to be applied The exchange rate to be used by Member States for their declaration of expenditure shall be the rate most recently fixed by the European Central Bank (ECB) prior to the corresponding operative events as defined in Regulation (EC) No 1925/2000. Article 7 Entry into force and application This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 16 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). (2) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 136, 31.5.1999, p. 1. (5) OJ L 292, 15.11.1996, p. 2. (6) OJ L 312, 23.12.1995, p. 1. (7) OJ L 230, 12.9.2000, p. 7. ANNEX DECLARATION OF EXPENDITURE Data broken down according to the nomenclature of the budget of the European Communities and by type of expenditure Content of declaration of expenditure to be transmitted to the Commission by electronic mail Header of the declaration The header of the declaration comprises:  an identifier of the message type and of the Member State transmitting the data (N.B.: this will be used to verify that the user forwarding the declaration is actually entitled to do so on behalf of the Member State concerned). The identifier will be sent to you by the Commission,  the period of expenditure covered by the declaration,  the language of the declaration. Body of the declaration The body of the declaration comprises the following for each sub-item of the EAGF nomenclature:  the identifier of the sub-item (e.g. 110201002610033),  the wording of the sub-item in the language chosen in the header of the declaration,  the amount declared for the period concerned (N) and the cumulative amount declared since the start of the financial year. All amounts must be declared in Euro. End section The following appears after the list of all the sub-items:  the total amount declared for the period concerned (N) and the total cumulative amount declared since the start of the financial year,  space for comments. Syntax of the message Description of the fields Name Format Description Header of the declaration: occurrence of data = 1 [IDENTIFICATION] * Identification code given by DG FISH [PERIOD] * Date (YYYYMM) Expenditure period [LANGUAGE] * (2 characters) ISO code for the language Body of the declaration: occurrence of data = 1 to n [SUBITEM] * Number (15) Sub-item [DESCRIPTION] * Free text (600) Wording of the sub-item [AMOUNT ] * Number (15,2) Amount declared [AMOUNT CUMUL] * Number (15,2) Cumulative amount End section: occurrence of data = 1 [AMOUNT TOT ] * Number (15,2) Total amount declared [AMOUNT CUMUL TOT] * Number (15,2) Cumulative total amount [COMMENT] Free text (80) Comments Fields marked with an asterisk are compulsory. Example